Citation Nr: 1438170	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-36 471	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right knee impairment.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for emphysema.

3.  Entitlement to service connection for right knee impairment.

4.  Entitlement to service connection for emphysema, as secondary to nicotine dependence and cigarette smoking.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

During the period of the appeal, the RO granted service connection for posttraumatic stress disorder (PTSD) in a July 2009 Rating Decision.  Therefore, that claim has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In May 2013, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of a temporary total evaluation due to surgery resulting in a period of convalescence has been raised by the record in the Veteran's March 2006 statement in support of claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2013).
The issues of entitlement to service connection for right knee impairment and entitlement to service connection for emphysema are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for right knee impairment.  No new and material evidence was submitted within the appeal period.

2.  In an unappealed July 2004 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for emphysema.  No new and material evidence was submitted within the appeal period.

3.  The evidence received since the January 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right knee impairment.

4.  The evidence received since the July 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for emphysema, as secondary to nicotine dependence and cigarette smoking.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The July 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
3.  Evidence received since the final January 2004 rating decision is new and material; the criteria to reopen the claim for service connection for right knee impairment have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  Evidence received since the final July 2004 rating decision is new and material; the criteria to reopen the claim for service connection emphysema, as secondary to nicotine dependence and cigarette smoking, have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2002) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2002).  See 38 U.S.C.A. § 5103A(f) (West 2002).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2013) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2002).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).
In reviewing the evidence added to the claims folder since the January 2004 and July 2004 denials, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claims.  At the time of the January 2004 denial, for right knee impairment, the Veteran did not have a positive medical nexus opinion.  In a December 2005 private treatment report, the Veteran's private doctor wrote that his knee condition was likely due to a previous injury while in military service.   Additionally, in a March 2007 Compensation and Pension (C&P) Examination report, the examiner opined that the Veteran's Osgood-Schlatter Syndrome was at least as likely as not aggravated by his knee injury during military service.  This evidence was not before the AOJ in January 2004 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2013) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the January 2004 decision and the claim for right knee impairment must be reopened.

At the time of the July 2004 denial, for emphysema, the Veteran had not been service connected for PTSD.  He had attributed his emphysema to smoking and Agent Orange exposure.  In his January 2005 Notice of Disagreement, the Veteran attributed his emphysema to the fact that he smoked during military service as a result of his intense and uncontrollable mental nervousness and stress.  This evidence was not before the AOJ in July 2004 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2013) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the July 2004 decision and the claim for emphysema, as secondary to nicotine dependence and cigarette smoking, must be reopened.






ORDER

New and material evidence having been received, the claim of entitlement to service connection for right knee impairment is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for emphysema, as secondary to nicotine dependence and cigarette smoking, is reopened, and to that extent only, the appeal is granted.


REMAND

An April 2013 development note stated that Social Security Administration (SSA) records were requested for the Veteran's claims, but had not yet been associated with the Veteran's claims folder.  Additionally, in a May 2013 statement in support of claim, the Veteran wrote that in February 2011, he started receiving social security disability because of his right knee condition.  A remand is necessary to associate these records with the Veteran's claims folder.

In a March 2007 Compensation and Pension (C&P) Joints Examination, the VA examiner did not address the December 2005 positive medical nexus opinion from the Veteran's private physician, concerning the etiology of the Veteran's meniscal tear in his right knee, nor did he address the Veteran's lay statements and testimony.  Additionally, while the VA examiner opined that it was at least as likely as not that the Veteran's Osgood-Schlatter Syndrome was aggravated by his knee injury during active service, he did not state what the baseline level of severity of the Veteran's right knee Osgood-Schlatter Syndrome was prior to the onset of aggravation.  Thus, a remand is necessary to provide the Veteran's with a new examination for his right knee.

In his January 2005 Notice of Disagreement, the Veteran attributed his emphysema to the fact that he smoked during his military service.  The Veteran wrote that his intense and uncontrollable mental nervousness and stress led him to smoke.  A VA examination is necessary to determine if the Veteran's nicotine dependence and cigarette smoking is related to his already service-connected PTSD.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his right knee and emphysema.  All requests for records and responses must be associated with the claims folder.

2. Contact the SSA, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in making those decisions.

3. AFTER obtaining any additional records to the extent possible, the Veteran should be afforded a new knee examination.  This examination must include additional diagnostic studies such as x-rays or an MRI.  The claims file should be made available to the examiner for review; the examiner must indicate that the claims folder was reviewed.  

The examiner is asked to respond to the following:

a. Whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's meniscal tear is related to his active service.  The examiner is requested to reconcile his or her opinion with the December 2005 positive nexus opinion from the Veteran's private physician, as well as the lay statement and testimony of record;
b. If the examiner determines that the Veteran's knee injury in service is not related to his meniscal tear, in light of prior examination findings and the service and post-service evidence of record, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's Osgood-Schlatter Syndrome was aggravated by his in-service knee injury;   

c. If the examiner finds that the Osgood-Schlatter Syndrome was aggravated by the knee injury, the examiner must provide an opinion regarding the baseline level of severity of the Osgood-Schlatter Syndrome prior to onset of aggravation and whether it was aggravated beyond its natural progression.

4. Schedule the Veteran for a pulmonary disorders examination to identify, clarify the nature, time of onset, and etiology of any nicotine dependence or lung disorder found.  The claims file should be reviewed by the examiner and the examiner should note that review in the report.  The examiner should perform any tests or studies deemed necessary for an accurate assessment, including x-ray examination and pulmonary function tests.  The examination report should include a history of the Veteran's nicotine use, based on his subjective reports at the examination and upon a review of the medical records, and a detailed account of all pathology found to be present.  

All opinions provided must be reconciled with all other opinions of record.  The examiner should also include a complete rationale for each opinion expressed.  On the basis of the examination findings, the history provided by the Veteran, and a thorough review of the file, the examiner should provide explicit responses to the following questions:

a. Diagnose all pulmonary disabilities present, to include bronchitis, COPD, or emphysema, and determine whether the Veteran has nicotine dependence;

b. If a diagnosis of nicotine dependence is warranted the examiner is asked to determine whether it is at least as likely as not (50 percent or more probability) that the Veteran developed nicotine dependence as a result of his already service-connected PTSD;

c. If nicotine dependence was incurred in service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that any lung disability is due to nicotine dependence that began in active service.  In making a determination on whether nicotine dependence is the proximate cause of a lung disorder occurring after service, the examiner must discuss:

i. The likelihood that tobacco use caused by any service-related addiction led to or made worse any currently diagnosed lung disorder; 

ii. Whether there is a supervening cause of the diagnosed disorder, which cause is viewed as severing the connection to any service-acquired nicotine dependence (such supervening causes could include sustained full remission of the service-related nicotine dependence and subsequent resumption of the use of tobacco products, creating a de novo dependence, or exposure to environmental or occupational agents).

d. The examiner should state whether it is at least as likely as not (50 percent or greater probability) that any lung disorder is due to tobacco use solely during active service;

e. For any lung disability identified, the examiner is asked to determine whether it is at least as likely as not (50 percent or more probability) that each lung disorder is related to the Veteran's active service;

f. If it is determined that there is no relationship between the pulmonary disabilities and active service, the examiner should expressly so state and provide the rationale for that opinion.


5. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record. If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6. Then the AOJ should readjudicate the claims on appeal.  If the benefit sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


